Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 1 of 15


                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA

  CHARLES GREENBERG, individually and on                                  CLASS ACTION
  behalf of all others similarly situated,

        Plaintiff,                                                  JURY TRIAL DEMANDED

  vs.

  THE KEYES COMPANY,
  a Florida Profit Corporation,

    Defendant.
  ______________________________________/

                                     CLASS ACTION COMPLAINT

            1.       Plaintiff, Charles Greenberg (“Plaintiff”), brings this action against Defendant, The

 Keyes Company (“Defendant”), to secure redress for violations of the Telephone Consumer

 Protection Act (“TCPA”), 47 U.S.C. § 227.

                                        NATURE OF THE ACTION

            2.       This is a putative class action pursuant to the Telephone Consumer Protection Act, 47

 U.S.C. § 227 et seq., (the “TCPA”).

            3.       Defendant is a real estate and property management company. To promote its services,

 Defendant engages in unsolicited marketing, harming thousands of consumers in the process.

            4.       This case arises from Defendant’s unauthorized text messages to cellular

 subscribers who never provided Defendant with prior express consent, as well as cellular

 subscribers who expressly requested not to receive Defendant’s text messages.

            5.       As a result, Defendant caused thousands of text messages to be sent to the cellular

 telephones of Plaintiff and Class Members who either never provided Defendant with consent to contact

 them or who had revoked any prior express consent.
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 2 of 15


         6.      Defendant caused Plaintiff and Class Members injuries, including invasion of their

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

         7.      Defendant has been sued before for violating the TCPA and was aware of the

 restrictions imposed upon it by the TCPA.

         8.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct,

 which has resulted in the invasion of privacy, harassment, aggravation, and disruption of the daily life

 of thousands of individuals. Plaintiff also seeks statutory damages on behalf of himself and members

 of the class, and any other available legal or equitable remedies.


                                     JURISDICTION AND VENUE

         9.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

 statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

 which will result in at least one class member belonging to a different state than that of Defendant.

 Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for each call in violation

 of the TCPA, which, when aggregated among a proposed class numbering in the tens of thousands, or

 more, exceeds the $5,000,000.00 (five-million dollars) threshold for federal court jurisdiction under the

 Class Action Fairness Act (“CAFA”). Therefore, both the elements of diversity jurisdiction and CAFA

 jurisdiction are present.

         10.     Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

 its services within this district thereby establishing sufficient contacts to subject it to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the State of Florida

 and, on information and belief, Defendant has sent the same text messages complained of by Plaintiff
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 3 of 15


 to other individuals within this judicial district, such that some of Defendant’s acts in making such calls

 have occurred within this district, subjecting Defendant to jurisdiction in the State of Florida.

                                                PARTIES

         11.     Plaintiff is a natural person who, at all times relevant to this action, was a resident of

 Broward County, Florida.

         12.     Defendant is a Florida corporation whose principal office is located at 2121 SW 3rd

 Avenue, Suite 601 Miami, FL 33129. Defendant directs, markets, and provides its business activities

 throughout the State of Florida.

                                               THE TCPA

         13.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 227(b)(1)(A).

         14.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         15.     In an action under the TCPA, a plaintiff must only show that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         16.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used. Rules and Regulations Implementing the Telephone
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 4 of 15


 Consumer Protection Act of 1991, CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014

 (2003).

           17.   In 2012, the FCC issued an order tightening the restrictions for automated telemarketing

 calls, requiring “prior express written consent” for such calls to wireless numbers. See In the Matter of

 Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830, 1838 ¶ 20

 (Feb. 15, 2012) (emphasis supplied).

           18.   To obtain express written consent for telemarketing calls, a defendant must establish

 that it secured the plaintiff’s signature in a form that gives the plaintiff a “‘clear and conspicuous

 disclosure’ of the consequences of providing the requested consent….and having received this

 information, agrees unambiguously to receive such calls at a telephone number the [plaintiff]

 designates.” In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R.

 1830, 1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).

           19.   The TCPA regulations promulgated by the FCC define “telemarketing” as “the

 initiation of a telephone call or message for the purpose of encouraging the purchase or rental of, or

 investment in, property, goods, or services.” 47 C.F.R. § 64.1200(f)(12). In determining whether a

 communication constitutes telemarketing, a court must evaluate the ultimate purpose of the

 communication. See Golan v. Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).

           20.   “Neither the TCPA nor its implementing regulations ‘require an explicit mention of a

 good, product, or service’ where the implication of an improper purpose is ‘clear from the context.’”

 Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d 913, 918 (9th Cir. 2012)).

           21.   “‘Telemarketing’ occurs when the context of a call indicates that it was initiated and

 transmitted to a person for the purpose of promoting property, goods, or services.” Golan, 788 F.3d at

 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii); 47 C.F.R. § 64.1200(f)(12); In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003

 WL 21517853, at *49).
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 5 of 15


           22.   The FCC has explained that calls motivated in part by the intent to sell property, goods,

 or services are considered telemarketing under the TCPA.            See In re Rules and Regulations

 Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003).

 This is true whether call recipients are encouraged to purchase, rent, or invest in property, goods, or

 services during the call or in the future. Id.

           23.   In other words, offers “that are part of an overall marketing campaign to sell

 property, goods, or services constitute” telemarketing under the TCPA. See In re Rules and

 Regulations Implementing the Telephone Consumer Protection Act of 1991, 18 FCC Rcd. 14014, ¶ 136

 (2003).

           24.   If a call is not deemed telemarketing, a defendant must nevertheless demonstrate that it

 obtained the plaintiff’s prior express consent. See In the Matter of Rules and Regulaions Implementing

 the Tel. Consumer Prot. Act of 1991, 30 FCC Rcd. 7961, 7991-92 (2015) (requiring express consent

 “for non-telemarketing and non-advertising calls”).

           25.   Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (The FCC has determined that a text message

 falls within the meaning of “to make any call” in 47 U.S.C. § 227(b)(1)(A)); Toney v. Quality Res., Inc.,

 2014 WL 6757978, at *3 (N.D. Ill. Dec. 1, 2014) (Defendant bears the burden of showing that it

 obtained Plaintiff's prior express consent before sending him the text message). (emphasis added).

           26.   As recently held by the United States Court of Appeals for the Ninth Circuit:

 “Unsolicited telemarketing phone calls or text messages, by their nature, invade the privacy and disturb

 the solitude of their recipients. A plaintiff alleging a violation under the TCPA ‘need not allege any

 additional harm beyond the one Congress has identified.’” Van Patten v. Vertical Fitness Grp., No.

 14-55980, 2017 U.S. App. LEXIS 1591, at *12 (9th Cir. May 4, 2016) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540, 1549 (2016) (emphasis original)).
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 6 of 15


                                                   FACTS

         27.     On or about June 18, 2019, Defendant sent the following telemarketing text messages

 to Plaintiff’s cellular telephone number ending in 4155 (the “4155 Number”):




         28.     Defendant’s text messages were transmitted to Plaintiff’s cellular telephone, and within

 the time frame relevant to this action.

         29.     Defendant’s text messages constitute telemarketing because they encouraged the future

 purchase or investment in property, goods, or services, i.e., promoting their services to consumers to

 search for real estate properties through Defendant’s mobile application.

         30.     The information contained in the text messages advertises Defendant’s “free real estate

 app to search properties,” which Defendant sends to promote its business.

         31.     Plaintiff received the subject texts within this judicial district and, therefore, Defendant’s

 violation of the TCPA occurred within this district. Upon information and belief, Defendant caused

 other text messages to be sent to individuals residing within this judicial district.
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 7 of 15


         32.     At no point in time did Plaintiff provide Defendant with his express written consent to

 be contacted using an ATDS.

         33.     Plaintiff is the subscriber and sole user of the 4155 Number, and is financially

 responsible for phone service to the 4155 Number.

         34.     Plaintiff has been registered with the national do-not-call registry since 2011.

         35.     The impersonal and generic nature of Defendant’s text messages demonstrates that

 Defendant utilized an ATDS in transmitting the messages. See Jenkins v. LL Atlanta, LLC, No. 1:14-

 cv-2791-WSD, 2016 U.S. Dist. LEXIS 30051, at *11 (N.D. Ga. Mar. 9, 2016) (“These assertions,

 combined with the generic, impersonal nature of the text message advertisements and the use of a short

 code, support an inference that the text messages were sent using an ATDS.”) (citing Legg v. Voice

 Media Grp., Inc., 20 F. Supp. 3d 1370, 1354 (S.D. Fla. 2014) (plaintiff alleged facts sufficient to infer

 text messages were sent using ATDS; use of a short code and volume of mass messaging alleged would

 be impractical without use of an ATDS); Kramer v. Autobytel, Inc., 759 F. Supp. 2d 1165, 1171 (N.D.

 Cal. 2010) (finding it "plausible" that defendants used an ATDS where messages were advertisements

 written in an impersonal manner and sent from short code); Hickey v. Voxernet LLC, 887 F. Supp. 2d

 1125, 1130; Robbins v. Coca-Cola Co., No. 13-CV-132-IEG NLS, 2013 U.S. Dist. LEXIS 72725, 2013

 WL 2252646, at *3 (S.D. Cal. May 22, 2013) (observing that mass messaging would be impracticable

 without use of an ATDS)).

         36.     The text messages originated from telephone number 954-945-7909, a number which

 upon information and belief is owned and operated by Defendant.

         37.     The number used by Defendant (954-945-7909) is known as a “long code,” a standard

 10-digit phone number that enabled Defendant to send SMS text messages en masse, while deceiving

 recipients into believing that the messages were personalized and sent from a telephone number

 operated by an individual.
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 8 of 15


         38.     Long codes work as follows: Private companies known as SMS gateway providers

 have contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS

 gateway providers send and receive SMS traffic to and from the mobile phone networks' SMS centers,

 which are responsible for relaying those messages to the intended mobile phone. This allows for the

 transmission of a large number of SMS messages to and from a long code.

         39.     Specifically, upon information and belief, Defendant utilized a combination of hardware

 and software systems to send the text messages at issue in this case. The systems utilized by Defendant

 have the capacity to store telephone numbers using a random or sequential generator, and to dial such

 numbers from a list without human intervention.

         40.     Defendant’s unsolicited text messages caused Plaintiff actual harm, including invasion

 of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

 text messages also inconvenienced Plaintiff and caused disruption to his daily life.

                                        CLASS ALLEGATIONS

         PROPOSED CLASS

         41.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

 himself and all others similarly situated.

         42.     Plaintiff brings this case on behalf of a Class defined as follows:

                      No Consent Class: All persons who from four years prior
                      to the filing of this action (1) were sent a text message by or
                      on behalf of Defendant, (2) using an automatic telephone
                      dialing system, (3) for the purpose of soliciting Defendant’s
                      good and services, and (4) for whom Defendant claims (a)
                      it did not obtain prior express written consent, or (b) it
                      obtained prior express written consent in the same manner
                      as Defendant claims it supposedly obtained prior express
                      written consent to call the Plaintiff.

                      Do Not Call Registry Class: All persons in the United
                      States who from four years prior to the filing of this action
                      (1) were sent a text message by or on behalf of Defendant;
                      (2) more than one time within any 12-month period; (3)
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 9 of 15


                      where the person’s telephone number had been listed on
                      the National Do Not Call Registry for at least thirty days;
                      (4) for the purpose of selling Defendant’s products and
                      services; and (5) for whom Defendant claims (a) it did not
                      obtain prior express written consent, or (b) it obtained
                      prior express written consent in the same manner as
                      Defendant claims it supposedly obtained prior express
                      written consent to call the Plaintiff.

         43.      Defendant and its employees or agents are excluded from the Class. Plaintiff does not

 know the number of members in the Class, but believes the Class members number in the several

 thousands, if not more.

            NUMEROSITY

         44.      Upon information and belief, Defendant has placed automated and/or prerecorded calls

 to cellular telephone numbers belonging to thousands of consumers throughout the United States

 without their prior express consent. The members of the Class, therefore, are believed to be so numerous

 that joinder of all members is impracticable.

         45.      The exact number and identities of the Class members are unknown at this time and can

 only be ascertained through discovery. Identification of the Class members is a matter capable of

 ministerial determination from Defendant’s call records.

               COMMON QUESTIONS OF LAW AND FACT

         46.      There are numerous questions of law and fact common to the Class which predominate

 over any questions affecting only individual members of the Class. Among the questions of law and

 fact common to the Class are:

                      (1) Whether Defendant made non-emergency calls to Plaintiff’s and Class

                           members’ cellular telephones using an ATDS;

                      (2) Whether Defendant can meet its burden of showing that it obtained prior

                           express written consent to make such calls;

                      (3) Whether Defendant’s conduct was knowing and willful;
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 10 of 15


                       (4) Whether Defendant is liable for damages, and the amount of such damages; and

                       (5) Whether Defendant should be enjoined from such conduct in the future.

          47.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendant routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                TYPICALITY

          48.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          49.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class, and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                PROCEEDING VIA CLASS ACTION IS SUPERIOR AND ADVISABLE

          50.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,

  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

          51.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 11 of 15


  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

            52.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            53.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            54.   Defendant – or third parties directed by Defendant – used equipment having the

  capacity to dial numbers without human intervention to make non-emergency telephone calls to

  the cellular telephones of Plaintiff and the other members of the Class defined below.

            55.   These calls were made without regard to whether or not Defendant had first

  obtained express permission from the called party to make such calls. In fact, Defendant did not

  have prior express consent to call the cell phones of Plaintiff and the other members of the putative

  Class when its calls were made.

            56.   Defendant has, therefore, violated § 227(b)(1)(A)(iii) of the TCPA by using an

  automatic telephone dialing system to make non-emergency telephone calls to the cell phones of

  Plaintiff and the other members of the putative Class without their prior express written consent.

            57.   Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that it was using equipment that at constituted an automatic telephone

  dialing system. The violations were therefore willful or knowing.

            58.   As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 12 of 15


  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls. Id.

                                          COUNT II
                Knowing and/or Willful Violation of the TCPA, 47 U.S.C. § 227(b)
                            (On Behalf of Plaintiff and the Class)

          59.     Plaintiff re-allege and incorporate paragraphs 1-51 as if fully set forth herein.

          60.     At all times relevant, Defendant knew or should have known that its conduct as

  alleged herein violated the TCPA.

          61.     Defendant knew that it did not have prior express consent to make these calls, and

  knew or should have known that its conduct was a violation of the TCPA.

          62.     Because Defendant knew or should have known that Plaintiff and Class Members

  had not given prior express consent to receive its autodialed calls, the Court should treble the

  amount of statutory damages available to Plaintiff and the other members of the putative Class

  pursuant to § 227(b)(3) of the TCPA.

          63.     As a result of Defendant’s violations, Plaintiff and the Class Members are entitled

  to an award of $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

  § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

                                             COUNT III
                             Violation of the TCPA, 47 U.S.C. § 227
                     (On Behalf of Plaintiff and the Do Not Call Registry Class)

          60.     Plaintiff repeats and realleges the paragraphs 1-51 of this Complaint and incorporates

  them by reference herein.

          61.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber who has

  registered his or her telephone number on the national do-not-call registry of persons who do not wish

  to receive telephone solicitations that is maintained by the federal government.”
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 13 of 15


          62.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any person

  or entity making telephone solicitations or telemarketing calls to wireless telephone numbers.”1

          63.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate any call

  for telemarketing purposes to a residential telephone subscriber unless such person or entity has

  instituted procedures for maintaining a list of persons who request not to receive telemarketing calls

  made by or on behalf of that person or entity.”

          64.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this subsection

  may” may bring a private action based on a violation of said regulations, which were promulgated to

  protect telephone subscribers’ privacy rights to avoid receiving telephone solicitations to which they

  object. 47 U.S.C. § 227(c).

          65.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry Class

  members who registered their respective telephone numbers on the National Do Not Call Registry, a

  listing of persons who do not wish to receive telephone solicitations that is maintained by the federal

  government.

          66.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call Registry

  Class received more than one telephone call in a 12-month period made by or on behalf of Defendant

  in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s conduct as alleged

  herein, Plaintiff and the Do Not Call Registry Class suffered actual damages and, under section 47

  U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages for such violations of 47 C.F.R.

  § 64.1200.




  1
   Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278,
  Report and Order, 18 FCC Rcd 14014 (2003) Available at https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-
  153A1.pdf
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 14 of 15


            67.       To the extent Defendant’s misconduct is determined to be willful and knowing, the

  Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages recoverable by

  the members of the Do Not Call Registry Class.

                                             PRAYER FOR RELIEF
            WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the following

  relief:

      a)          An order certifying this case as a class action on behalf of the Classes as defined above, and

  appointing Plaintiff as the representative of the Classes and counsel as Class Counsel;

      a)          An award of actual and statutory damages;

      b)          An order declaring that Defendant’s actions, as set out above, violate the TCPA;

      c)          A declaratory judgment that Defendant’s telephone calling equipment constitutes an

  automatic telephone dialing system under the TCPA;

      d)          An injunction requiring Defendant to cease all unsolicited text messaging activity, and to

  otherwise protect the interests of the Classes;

      e)          An injunction prohibiting Defendant from using, or contracting the use of, an automatic

  telephone dialing system without obtaining, recipient’s consent to receive calls made with such

  equipment; and

      f)          Such further and other relief as the Court deems necessary.

                                                     JURY DEMAND

             Plaintiff and Class Members hereby demand a trial by jury.



  Dated: June 20, 2019

   SHAMIS & GENTILE, P.A.
   /s/ Andrew J. Shamis
   Andrew J. Shamis, Esq.
   Florida Bar No. 101754
   ashamis@shamisgentile.com
Case 0:19-cv-61556-RS Document 1 Entered on FLSD Docket 06/21/2019 Page 15 of 15


   /s/ Garrett O. Berg
   Garrett O. Berg, Esq.
   Florida Bar No. 1000427
   gberg@shamisgentile.com
   14 NE 1st Avenue, Suite 1205
   Miami, FL 33132
   Telephone: 305-479-2299

   Counsel for Plaintiff and the Class
